United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1317
                                   ___________

John Cutts; Dionne Cutts,            *
                                     *
              Appellants,            *
                                     * Appeal from the United States
       v.                            * District Court for the
                                     * Eastern District of Missouri.
Lincoln Finance Company; County      *
of St. Louis, Missouri; Schweig      *       [UNPUBLISHED]
Engel Corporation; Able Locksmiths, *
                                     *
              Appellees.             *
                                ___________

                          Submitted: June 18, 2003
                              Filed: September 30, 2003
                                   ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

      John and Dionne Cutts (Cutts) appeal the district court’s1 adverse grant of
summary judgment, and the subsequent denial of Federal Rule of Civil Procedure
60(b) relief, in their 42 U.S.C. § 1983 action. Upon careful de novo review of the
record, we conclude the district court properly dismissed all defendants for the
reasons explained by the district court. We further find (1) any error in the district


      1
       The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
court’s mootness dismissal of the Cutts’s summary judgment motion was harmless;
(2) Cutts requested dismissal of their motion for direct answers and sanctions, and
thus cannot complain that the district court did not grant sanctions; and (3) the district
court did not abuse its discretion in denying Rule 60(b) relief. See Swope v. Siegel-
Robert, Inc., 243 F.3d 486, 498 (8th Cir.), cert. denied, 534 U.S. 887 (2001).

      Finally, Cutts’s remaining arguments are raised for the first time on appeal,
including first in their reply brief. Thus, we find these matters are not properly before
us.
                          ______________________________




                                           -2-